SCHEDULE 2.4(a) LIST OF PREDECESSOR ENTITITES 1. H.F. Ahmanson and Company, and its subsidiaries as of October 1, 2008, for all tax years ending on or prior to Ocober 1, 1998.1 2. Dime Bancorp, Inc., and its subsidiaries as of January 4, 2002, for all tax years ending on or prior to January 4, 2002.2 1 Date that H.F. Ahmanson and Company merged into Washington Mutual, Inc. and became a member of the Washington Mutual, Inc. and Subsidiaries consolidated group for federal income tax purposes. 2 Date that Dime Bancorp, Inc. merged into Washington Mutual, Inc. and became a member of the Washington Mutual, Inc. and Subsidiaries consolidated group for federal income tax purposes. SCHEDULE 2.4(a) SCHEDULE 2.9(a) LIST OF CLAIMS ASSOCIATED WITH JPMC RABBI TRUSTS, ETC. SCHEDULE 2.9(a) Plan Name: American Savings Bank - DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Brandt Burghall Debra Kegel Fred Schweer Harold J. Hendricks Karin Hill Kathleen C. O'Mara U Melody Gayeski Michael Moore Robert Thurston Ruth Price Total: 10 SCHEDULE 2.9(a)-1 Plan Name: ASB – SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Andrew Shiozaki Arthur Porter Brian Dale Shea Carl Formato Carolyn McKenzie Craig Davis Debra Kegel Donald Royer U Doris Stern U Faris Weber U Fred Schweer Gloria Gowens James Izu James Parese Jimmy Holland John Freed U John Nunn U John R. Donohue Johnette Dowden Holland Karen Christensen Mario Antoci Mary Light U Mary Locatelli Melody Gayeski U Mitchell Rosenberg Patricia Joyce U Richard Grout Robert Barnum Robert Henske Samuel T.R Revell U Ted Yates U Thomas P Borer Verne Griscom U W Brent Robinson Total: 34 SCHEDULE 2.9(a)-2 Plan Name: Coast Federal Bank - Officers & Directors Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) C. William Jackson Christine Stalder Fred Stalder Harry Pflaumer Leon Angvire Morris Sievert Patricia Fritz W M Huyck U 190, 191 Walter Holly Total: 9 SCHEDULE 2.9(a)-3 Plan Name: Coast Federal Bank - SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Gilbert Farley Donald Konrad Total: 2 SCHEDULE 2.9(a)-4 Plan Name: Dime - Benefit Restoration Plan Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Arthur Anderson U Carlos R. Munoz U Donald Schwartz U Elena Ferrara U Frank P. Deangelo U Franklin L. Wright U Fred B. Koons U Gene C. Brooks U Jack L. Wagner U James Kelly U John B. Pettit Jr. U John W. Sapanski U Lawrence W. Peters U Marie J. Alleva U Murray F. Mascis U Peyton Patterson U Richard Mirro U Richard Parsons U Robert J. Murphy U Robert Zabawa Total: 20 SCHEDULE 2.9(a)-5 Plan Name: Dime - Dir. Ret. Cont. Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Addison Keim U Edward Pierce U Elizabeth Fanta U John Satriale U Rebecca Johnson U Robert Benson U Robert Britton U Robert Mahony U Sanford Zimmerman U Virginia Kopp U Total: 10 SCHEDULE 2.9(a)-6 Plan Name: Dime - EVP SERP Dime - NAMCO SERP Dime – Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Carlos R. Munoz U Dime - EVP SERP David Totaro U Dime - EVP SERP Eugene C. Brooks U Dime - EVP SERP Fred B. Koons U Dime - EVP SERP Jack L. Wagner U Dime - EVP SERP James M. Mack U Dime - EVP SERP Thomas Ducca U Dime - EVP SERP Covington (Diana) Hardee U Dime - Individual Contracts Harry W. Albright Dime - Individual Contracts James Large U Dime - Individual Contracts John W. Sapanski U Dime - Individual Contracts Richard Parsons U Dime - Individual Contracts Total: 12 SCHEDULE 2.9(a)-7 Plan Name: Dime - Vol. DCP DC Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Edmund T Valenski U Gerald D Filandro U James E. Kelly U James M. Mack U Jane E Silverman John J Abruzzo Kenneth A Schmidt U Kevin J McLaughlin U Norman Stafford U Paul Carroll U Paul L Brandel U Richard Loconte U Robert K Kettenmann U Roberta S Treacy Shirley B Bresler U Stephen M Lane U William M Neuner U William S Burns U Total: 18 SCHEDULE 2.9(a)-8 Plan Name: Dime - Vol. DCP Dir BTA Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Eugene G. Schulz Jr. U Total: 1 SCHEDULE 2.9(a)-9 Plan Name: Great Western - DC Make-Up Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Aldo Lombardi Alice Schenk Armando Milo U Bard Saladin Beverly Duane Bruce Antenberg U Donald Rowan U Fred Kuntz Gerald Pittenger U Harold Johnson U Hope Wilder James Sage U Jeannie Bias U John Gossett U Joseph Fellmeth U Leni (B) Antenberg U Lon Kuehl U Louis Boitano U Nadine Barbera Patricia (B) Smith Richard Moore Richard Smith Robert Akard U Roberta Yassin Ronald Rosen U Ronald Rosso U Ruben Vasquez U Terry Scarlett U Theodore Dixon Waltraud (B) Akard U William Wright U Total: 31 SCHEDULE 2.9(a)-10 Plan Name: Great Western - DCP Roll-in Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Joe Jackson Total: 1 SCHEDULE 2.9(a)-11 Plan Name: Great Western - DCP - MLC Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) David Anderson U James Little Marilynn Pylant Mark Robbins Rahim Shamash Randall Seltz Richard Califano Rick Kirk Robert Vance Saiid Rastegar Stanley Konopacki Steven Johnson Susan Goldstein Thomas Golon Total: 14 SCHEDULE 2.9(a)-12 Plan Name: Great Western - DCP - S&C Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Billy Gastineau Charles Byrge Christine Coburn U Christopher Milne Douglas Crocker Eldene Norton Fred Kuntz Gail Bothun Gary Runyan Gerald Egner Gregory Schmidt Harold Sessa Jackie Pounds Jeff Loventhal Judith Chambers Linda Gwyn Milton Bledsoe Philip Shaw Richard Smith Ronald Santucci Sammie Ipock Sheldon Frank Total: 22 SCHEDULE 2.9(a)-13 Plan Name: Great Western - DCP - SO Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Alice Schenk Allan Frazier Barry Himel Carl Geuther U Charles Rossetti Charles Sledd Donald Cameron Edward Krause U Gloria Crane Jane Wood Joe Jackson John Maher U Michael Clawson Patricia Benninger R. Altman Total: 15 SCHEDULE 2.9(a)-14 Plan Name: Great Western - Dir DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) James Montgomery U John Giovenco Total: 2 SCHEDULE 2.9(a)-15 Plan Name: Great Western - Director Retirement Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Don Combs H. Frederick Christie 378, 3915 James F. Montgomery U Janice Gryp John Beane John D. Alexander U John F. Maher U John V. Giovenco Margaret North Mary Davis Willis Wood U Total: 11 SCHEDULE 2.9(a)-16 Plan Name: Great Western - ESIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) J. L. Erikson U James F. Montgomery U Joe M. Jackson Ursula(Michael) Pappas Total: 4 SCHEDULE 2.9(a)-17 Plan Name: Great Western - GMS Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Harold Johnson U Gerald Pittenger U Total: 2 SCHEDULE 2.9(a)-18 Plan Name: Great Western - Gratuitous Retirement Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Robert Holmes U Francis Jacobs James Kemp William Lemmon U Bonnie Miller Donna Salvin U Total: 6 SCHEDULE 2.9(a)-19 Plan Name: Great Western - Restoration Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Bruce Antenberg U Ernest Lyons Jerry Weeks U Leni Antenberg U Phillip Altman U Total: 5 SCHEDULE 2.9(a)-20 Plan Name: Great Western - SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Aldo T.Lombardi Carl F. Geuther U 455, 2915 Clifford A. Miller U Curtis J. Crivelli U Deborah Lascala U Edward R. Hoffman U Gloria Crane J. L. Erikson U 378, 3915 James F. Montgomery U Janice Gryp Jaynie Studenmund U Joe M. Jackson U John F. Maher U Lamberta R (B) Jackson U Nancy Lombardi Ray Sims U Ursula Pappas William Lemmon U William Schenck U Total: 19 SCHEDULE 2.9(a)-21 Plan Name: Providian - DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Daniel Sanford Ellen Richey U Ron Claveloux Tom Clancy Total: 4 SCHEDULE 2.9(a)-22 Plan Name: Providian - Individual Contract (Montanari) Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Julie Montanari Total: 1 SCHEDULE 2.9(a)-23 Plan Name: Dime – KELP ASB – ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name 1999 Phyllis Marino Family Trust C O J Andrew Rahl Jr U Dime - KELP Abraham SOssip U Dime - KELP AndrewHickey U Dime - KELP Anthony RBurriesci U Dime - KELP Anthony R Burriesci Insurance Trust U Dime - KELP ArthurAnderson U Dime - KELP ArthurBassin U Dime - KELP Arthur CBennett U Dime - KELP CarlosMunoz U Dime - KELP D James Daras U Dime - KELP David JTotaro U Dime - KELP Donald PSchwartz U Dime - KELP Donald P Schwartz Irrevocable Insurance Trust U Dime - KELP Edward B Kramer Dime - KELP ElaineBent U Dime - KELP FrankDeangelo U Dime - KELP FranklinWright U Dime - KELP Franklin L Wright Irrevocable Trust U Dime - KELP Gene CBrooks U Dime - KELP Gene C Brooks Insurance Trust U Dime - KELP Harold E Reynolds C O J Andrew Rahl Jr Esq U Dime - KELP J EdwardDiamond U Dime - KELP JackWagner U Dime - KELP James EKelly U Dime - KELP James E Kelly 1999 Trust Dated January 26 1999 U Dime - KELP James Jr Large U Dime - KELP JenneBritell U Dime - KELP JenneBritell Irrevocable Deed Of Trust U Dime - KELP SCHEDULE 2.9(a)-24 Plan Name: Dime – KELP ASB – ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Jenne K Britell Irrevocable Deed Of Trust Dated 8 21 96 As Transferee Dime - KELP John BPettit Jr U Dime - KELP John Bent U Dime - KELP John J Monaghan Dime - KELP John VBrull U Dime - KELP JosephJiannetto U Dime - KELP Lawrence JToal U Dime - KELP Lawrence W Peters C O J Andrew Rahl Jr U Dime - KELP MarieAlleva C O Andrew Rahl Jr U Dime - KELP Michael AGallagher U Dime - KELP Munoz, Carlos 1999 Irrevocable Life Insurance Trust U Dime - KELP Murray FMascis U Dime - KELP Murray F Mascis 1999 Insurance Trust C O Andrew U Dime - KELP Norman JStafford U Dime - KELP Peyton RPatterson C O J Andrew Rahl Jr U Dime - KELP PhyllisMarino C O J Andrew Rahl Jr U Dime - KELP RichardParsons U Dime - KELP RichardTerzian Co J Andrew Rahl Jr Esq U Dime - KELP Richard AMirro C O J Andrew Rahl Jr Esq U Dime - KELP Richard A Mirro Irrevocable Trust C O J Andrew Rahl Jr U Dime - KELP Richard H Terzian And Bretta D Terzian Revocable U Dime - KELP Rita L Bligh Dime - KELP RobertMurphy C O J Andrew Rahl Jr Esq U Dime - KELP RobertTurner U Dime - KELP Robert KKettenmann U Dime - KELP SCHEDULE 2.9(a)-25 Plan Name: Dime – KELP ASB – ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Robert K Kettenmann 1997 Irrevocable Life Insurance Trust U Dime - KELP Roger Williams Dime - KELP Stark, Dennis (dennis E Stark Fund At The Rhode Island Community Foundation) U Dime - KELP The Arthur Bennett Trust Uad May 22 2001 U Dime - KELP The James M Large Jr September 1999 Trust C O J Andrew Rahl Jr U Dime - KELP The Lawrence W Peters Trust C O J Andrew Rahl Jr U Dime - KELP The Norman J Stafford Irrevocable Insurance Trust U Dime - KELP ThomasVanarsdale U Dime - KELP Thomas JDucca U Dime - KELP Thomas Vanarsdale U Dime - KELP Toal Descendants Insurance Trust C O J Andrew Rahl Jr U Dime - KELP Toal Family Insurance Trust C O J Andrew Rahl Jr U Dime - KELP WilliamPhillips C O J Andrew Rahl Jr U Dime - KELP Arthur Porter ASB - ELIP Don L Rigsbee ASB - ELIP W B Robinson ASB - ELIP Total: 69 SCHEDULE 2.9(a)-26 Plan Name: CCBI – Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) James Daley Total: 1 SCHEDULE 2.9(a)-27 Plan Name: Miscellaneous Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Alice Bogue U James Calderhead U Norma Fine-Eckley U Barbara Newbould Avon Pirozuk Louise Arneson Daniel Relf U Anthony Nocella Barry Burkholder Total: 9 SCHEDULE 2.9(a)-28 Wells Fargo Great Western Trustee Claims Date Filed Claim No. Name Total Filed Claim Amount Debtor Name Nature 3/31/2009 Wells Fargo Bank NA in its Capacity as Trustee of the Great Western Financial Corporation Umbrella Trust for Directors Washington Mutual, Inc. Secured 3/31/2009 Wells Fargo Bank NA in its Capacity as Trustee of the Great Western Financial Corporation Umbrella Trust for Senior Officers Washington Mutual, Inc. Secured SCHEDULE 2.9(a)-29 SCHEDULE 2.9(c) LIST OF CLAIMS ASSOCIATED WITH OTHER BENEFIT PLANS SCHEDULE 2.9(c) Plan Name: American Savings Bank - DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Brandt Burghall Debra Kegel Fred Schweer Harold J. Hendricks Karin Hill Kathleen C. O'Mara U Melody Gayeski Michael Moore Robert Thurston Ruth Price Total: 10 SCHEDULE 2.9(c)-1 Plan Name: ASB - SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Andrew Shiozaki Arthur Porter Brian Dale Shea Carl Formato Carolyn McKenzie Craig Davis Debra Kegel Donald Royer U Doris Stern U Faris Weber U Fred Schweer Gloria Gowens James Izu James Parese Jimmy Holland John Freed U John Nunn U John R. Donohue Johnette Dowden Holland Karen Christensen Mario Antoci Mary Light U Mary Locatelli Melody Gayeski U Mitchell Rosenberg Patricia Joyce U Richard Grout Robert Barnum Robert Henske Samuel T.R Revell U Ted Yates U Thomas P Borer Verne Griscom U W Brent Robinson Total: 34 SCHEDULE 2.9(c)-2 Plan Name: Coast Federal Bank - Officers & Directors Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) C. William Jackson Christine Stalder Fred Stalder Harry Pflaumer Leon Angvire Morris Sievert Patricia Fritz W M Huyck U 190, 191 Walter Holly Total: 9 SCHEDULE 2.9(c)-3 Plan Name: Coast Federal Bank - SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Gilbert Farley Donald Konrad Total: 2 SCHEDULE 2.9(c)-4 Plan Name: Dime - Benefit Restoration Plan Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Arthur Anderson U Carlos R. Munoz U Donald Schwartz U Elena Ferrara U Frank P. Deangelo U Franklin L. Wright U Fred B. Koons U Gene C. Brooks U Jack L. Wagner U James Kelly U John B. Pettit Jr. U John W. Sapanski U Lawrence W. Peters U Marie J. Alleva U Murray F. Mascis U Peyton Patterson U Richard Mirro U Richard Parsons U Robert J. Murphy U Robert Zabawa Total: 20 SCHEDULE 2.9(c)-5 Plan Name: Dime - Dir. Ret. Cont. Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Addison Keim U Edward Pierce U Elizabeth Fanta U John Satriale U Rebecca Johnson U Robert Benson U Robert Britton U Robert Mahony U Sanford Zimmerman U Virginia Kopp U Total: 10 SCHEDULE 2.9(c)-6 Plan Name: Dime - EVP SERP Dime - NAMCO SERP Dime - Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Carlos R. Munoz U Dime - EVP SERP David Totaro U Dime - EVP SERP Eugene C. Brooks U Dime - EVP SERP Fred B. Koons U Dime - EVP SERP Jack L. Wagner U Dime - EVP SERP James M. Mack U Dime - EVP SERP Thomas Ducca U Dime - EVP SERP Covington (Diana) Hardee U Dime - Individual Contracts Harry W. Albright Dime - Individual Contracts James Large U Dime - Individual Contracts John W. Sapanski U Dime - Individual Contracts Richard Parsons U Dime - Individual Contracts Total: 12 SCHEDULE 2.9(c)-7 Plan Name: Dime - Vol. DCP DC Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Edmund T Valenski U Gerald D Filandro U James E. Kelly U James M. Mack U Jane E Silverman John J Abruzzo Kenneth A Schmidt U Kevin J McLaughlin U Norman Stafford U Paul Carroll U Paul L Brandel U Richard Loconte U Robert K Kettenmann U Roberta S Treacy Shirley B Bresler U Stephen M Lane U William M Neuner U William S Burns U Total: 18 SCHEDULE 2.9(c)-8 Plan Name: Dime - Vol. DCP Dir BTA Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Eugene G. Schulz Jr. U Total: 1 SCHEDULE 2.9(c)-9 Plan Name: Great Western - DC Make-Up Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Aldo Lombardi Alice Schenk Armando Milo U Bard Saladin Beverly Duane Bruce Antenberg U Donald Rowan U Fred Kuntz Gerald Pittenger U Harold Johnson U Hope Wilder 2670; 3271 James Sage U Jeannie Bias U John Gossett U Joseph Fellmeth U Leni (B) Antenberg U Lon Kuehl U Louis Boitano U Nadine Barbera Patricia (B) Smith Richard Moore Richard Smith Robert Akard U Roberta Yassin Ronald Rosen U Ronald Rosso U 2516; 2521 Ruben Vasquez U Terry Scarlett U Theodore Dixon Waltraud (B) Akard U William Wright U Total: 31 SCHEDULE 2.9(c)-10 Plan Name: Great Western - DCP Roll-in Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Joe Jackson Total: 1 SCHEDULE 2.9(c)-11 Plan Name: Great Western - DCP - MLC Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) David Anderson U James Little Marilynn Pylant Mark Robbins Rahim Shamash Randall Seltz Richard Califano Rick Kirk Robert Vance Saiid Rastegar Stanley Konopacki Steven Johnson Susan Goldstein Thomas Golon Total: 14 SCHEDULE 2.9(c)-12 Plan Name: Great Western - DCP - S&C Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Billy Gastineau Charles Byrge Christine Coburn U Christopher Milne Douglas Crocker Eldene Norton Fred Kuntz Gail Bothun Gary Runyan Gerald Egner Gregory Schmidt Harold Sessa Jackie Pounds Jeff Loventhal Judith Chambers Linda Gwyn Milton Bledsoe Philip Shaw Richard Smith Ronald Santucci Sammie Ipock Sheldon Frank Total: 22 SCHEDULE 2.9(c)-13 Plan Name: Great Western - DCP - SO Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Alice Schenk Allan Frazier Barry Himel Carl Geuther U Charles Rossetti Charles Sledd Donald Cameron Edward Krause U Gloria Crane Jane Wood Joe Jackson John Maher U Michael Clawson Patricia Benninger R. Altman Total: 15 SCHEDULE 2.9(c)-14 Plan Name: Great Western - Dir DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) James Montgomery U John Giovenco Total: 2 SCHEDULE 2.9(c)-15 Plan Name: Great Western - Director Retirement Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Don Combs H. Frederick Christie 378, 3915 James F. Montgomery U Janice Gryp John Beane John D. Alexander U John F. Maher U John V. Giovenco Margaret North Mary Davis Willis Wood U Total: 11 SCHEDULE 2.9(c)-16 Plan Name: Great Western - ESIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) J. L. Erikson U James F. Montgomery U Joe M. Jackson Ursula(Michael) Pappas Total: 4 SCHEDULE 2.9(c)-17 Plan Name: Great Western - GMS Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Harold Johnson U Gerald Pittenger U Total: 2 SCHEDULE 2.9(c)-18 Plan Name: Great Western - Gratuitous Retirement Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Robert Holmes U Francis Jacobs James Kemp William Lemmon U Bonnie Miller Donna Salvin U Total: 6 SCHEDULE 2.9(c)-19 Plan Name: Great Western - Restoration Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Bruce Antenberg U Ernest Lyons Jerry Weeks U Leni Antenberg U Phillip Altman U Total: 5 SCHEDULE 2.9(c)-20 Plan Name: Great Western - SERP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Aldo T.Lombardi Carl F. Geuther U 455, 2915 Clifford A. Miller U Curtis J. Crivelli U 457, 2741, 2771 Deborah Lascala U Edward R. Hoffman U Gloria Crane J. L. Erikson U 378, 3915 James F. Montgomery U Janice Gryp Jaynie Studenmund U Joe M. Jackson U John F. Maher U Lamberta R (B) Jackson U Nancy Lombardi Ray Sims U Ursula Pappas William Lemmon U William Schenck U Total: 19 SCHEDULE 2.9(c)-21 Plan Name: Providian - DCP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Daniel Sanford Ellen Richey U Ron Claveloux Tom Clancy Total: 4 SCHEDULE 2.9(c)-22 Plan Name: Providian - Individual Contract (Montanari) Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Julie Montanari Total: 1 SCHEDULE 2.9(c)-23 Plan Name: Dime - KELP ASB - ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name 1999 Phyllis Marino Family Trust C O J Andrew Rahl Jr U Dime - KELP Abraham SOssip U Dime - KELP AndrewHickey U Dime - KELP Anthony RBurriesci U Dime - KELP Anthony R Burriesci Insurance Trust U Dime - KELP ArthurAnderson U Dime - KELP ArthurBassin U Dime - KELP Arthur CBennett U Dime - KELP CarlosMunoz U Dime - KELP D James Daras U Dime - KELP David JTotaro U Dime - KELP Donald PSchwartz U Dime - KELP Donald P Schwartz Irrevocable Insurance Trust U Dime - KELP Edward B Kramer Dime - KELP ElaineBent U Dime - KELP FrankDeangelo U Dime - KELP FranklinWright U Dime - KELP Franklin L Wright Irrevocable Trust U Dime - KELP Gene CBrooks U Dime - KELP Gene C Brooks Insurance Trust U Dime - KELP Harold E Reynolds C O J Andrew Rahl Jr Esq U Dime - KELP J EdwardDiamond U Dime - KELP JackWagner U Dime - KELP James EKelly U Dime - KELP James E Kelly 1999 Trust Dated January 26 1999 U Dime - KELP James Jr Large U Dime - KELP JenneBritell U Dime - KELP JenneBritell Irrevocable Deed Of Trust U Dime - KELP SCHEDULE 2.9(c)-24 Plan Name: Dime - KELP ASB - ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Jenne K Britell Irrevocable Deed Of Trust Dated 8 21 96 As Transferee Dime - KELP John BPettit Jr U Dime - KELP John Bent U Dime - KELP John J Monaghan Dime - KELP John VBrull U Dime - KELP JosephJiannetto U Dime - KELP Lawrence JToal U Dime - KELP Lawrence W Peters C O J Andrew Rahl Jr U Dime - KELP MarieAlleva C O Andrew Rahl Jr U Dime - KELP Michael AGallagher U Dime - KELP Munoz, Carlos 1999 Irrevocable Life Insurance Trust U Dime - KELP Murray FMascis U Dime - KELP Murray F Mascis 1999 Insurance Trust C O Andrew U Dime - KELP Norman JStafford U Dime - KELP Peyton RPatterson C O J Andrew Rahl Jr U Dime - KELP PhyllisMarino C O J Andrew Rahl Jr U Dime - KELP RichardParsons U Dime - KELP RichardTerzian Co J Andrew Rahl Jr Esq U Dime - KELP Richard AMirro C O J Andrew Rahl Jr Esq U Dime - KELP Richard A Mirro Irrevocable Trust C O J Andrew Rahl Jr U Dime - KELP Richard H Terzian And Bretta D Terzian Revocable U Dime - KELP Rita L Bligh Dime - KELP RobertMurphy C O J Andrew Rahl Jr Esq U Dime - KELP RobertTurner U Dime - KELP Robert KKettenmann U Dime - KELP Robert K Kettenmann 1997 Irrevocable Life Insurance Trust U Dime - KELP SCHEDULE 2.9(c)-25 Plan Name: Dime - KELP ASB - ELIP Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Plan Name Roger Williams Dime - KELP Stark, Dennis (dennis E Stark Fund At The Rhode Island Community Foundation) U Dime - KELP The Arthur Bennett Trust Uad May 22 2001 U Dime - KELP The James M Large Jr September 1999 Trust C O J Andrew Rahl Jr U Dime - KELP The Lawrence W Peters Trust C O J Andrew Rahl Jr U Dime - KELP The Norman J Stafford Irrevocable Insurance Trust U Dime - KELP ThomasVanarsdale U Dime - KELP Thomas JDucca U Dime - KELP Thomas Vanarsdale U Dime - KELP Toal Descendants Insurance Trust C O J Andrew Rahl Jr U Dime - KELP Toal Family Insurance Trust C O J Andrew Rahl Jr U Dime - KELP WilliamPhillips C O J Andrew Rahl Jr U Dime - KELP Arthur Porter ASB - ELIP Don L Rigsbee ASB - ELIP W B Robinson ASB - ELIP Total: 69 SCHEDULE 2.9(c)-26 Plan Name: CCBI - Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) James Daley Total: 1 SCHEDULE 2.9(c)-27 Plan Name: Miscellaneous Individual Contracts Proof of Claim # Claimant Filed Claim Amount (U Unliquidated Claim) Alice Bogue U James Calderhead U Norma Fine-Eckley U Barbara Newbould Avon Pirozuk Louise Arneson Daniel Relf U Anthony Nocella Barry Burkholder Total: 9 SCHEDULE 2.9(c)-28 Wells Fargo Great Western Trustee Claims Date Filed Claim No. Name Total Filed Claim Amount Debtor Name Nature 3/31/2009 Wells Fargo Bank NA in its Capacity as Trustee of the Great Western Financial Corporation Umbrella Trust for Directors Washington Mutual, Inc. Secured 3/31/2009 Wells Fargo Bank NA in its Capacity as Trustee of the Great Western Financial Corporation Umbrella Trust for Senior Officers Washington Mutual, Inc. Secured SCHEDULE 2.9(c)-29 SCHEDULE 2.10 LIST OF CLAIMS ASSOCIATED WITH QUALIFIED PLANS SCHEDULE 2.10 Qualified Plan Claims POC # Filed Claim Amount Claimant Name Debtor Nature J Leticia Serrado Washington Mutual, Inc. Priority ESTHER RUIZ Washington Mutual, Inc. Secured Heinz and Gerlinde Beneke Washington Mutual, Inc. Priority ELINORE J KRAUSE Washington Mutual, Inc. Priority DEAN B ARNOLD Washington Mutual, Inc. Priority CHERYL A FELTGEN Washington Mutual, Inc. Priority Marvin Allen Baldwin Jr Washington Mutual, Inc. Secured Heinz and Gerlinde Beneke Washington Mutual, Inc. General Unsecured RADHA THOMPSON Washington Mutual, Inc. Priority Carey M Brennan Washington Mutual, Inc. Priority Harold Marvin Medgpath Washington Mutual, Inc. Priority HOWARD P ARATA Washington Mutual, Inc. Priority Melba Ann Bartels Washington Mutual, Inc. Priority James Corcoran Washington Mutual, Inc. General Unsecured John F Robinson Washington Mutual, Inc. Priority BARBARA J SNYDER Washington Mutual, Inc. Priority Janice D Turner Washington Mutual, Inc. Priority Edward Smith Jr Washington Mutual, Inc. General Unsecured Michael A Wolf Washington Mutual, Inc. Secured Elaine Schoch Washington Mutual, Inc. Priority Geoffrey G Olsen Washington Mutual, Inc. Priority John Engman Washington Mutual, Inc. Secured Donna J Wardlow Washington Mutual, Inc. Priority ELIZABETH M SCHAEFFER ILEY Washington Mutual, Inc. General Unsecured Marc Wane Washington Mutual, Inc. Priority GERALDINE KING Washington Mutual, Inc. Priority U Unliquidated B JOYCE PATTERSON Washington Mutual, Inc. General Unsecured U Unliquidated NUBAR ERAMIAN Washington Mutual, Inc. General Unsecured U Unliquidated ERNEST PORTER Washington Mutual, Inc. General Unsecured U Unliquidated DIANNE KRAUSE Washington Mutual, Inc. Priority U Unliquidated ERMA L DESLONGCHAMPS Washington Mutual, Inc. General Unsecured U Unliquidated ELVIRA A DREIZLER Washington Mutual, Inc. Priority U Unliquidated ELLEN CHING Washington Mutual, Inc. Priority U Unliquidated R Stephan Washington Mutual, Inc. General Unsecured U Unliquidated ROBERT B DREIZLER Washington Mutual, Inc. Priority U Unliquidated HELENE GUTOWITZ Washington Mutual, Inc. Priority U Unliquidated WILLIAM O PHEGLEY Washington Mutual, Inc. General Unsecured SCHEDULE 2.10-1 Plan Claims POC # Filed Claim Amount Claimant Name Debtor Nature U Unliquidated O BRIEN BISSOO Washington Mutual, Inc. General Unsecured U Unliquidated HELEN HORNIKEL Washington Mutual, Inc. Secured U Unliquidated JANET MAYOTTE Washington Mutual, Inc. Priority U Unliquidated GEORGEANE LAWLER Washington Mutual, Inc. Priority U Unliquidated DORIS ASPEL Washington Mutual, Inc. General Unsecured U Unliquidated CONNIE L HAMILTON Washington Mutual, Inc. Priority U Unliquidated RICHARD STEWART Washington Mutual, Inc. Secured U Unliquidated AMELIA CANNON Washington Mutual, Inc. General Unsecured U Unliquidated G YOUNTS Washington Mutual, Inc. Priority U Unliquidated R VALDEZ Washington Mutual, Inc. General Unsecured U Unliquidated GLORIA MORSCH Washington Mutual, Inc. General Unsecured U Unliquidated STEPHEN F ADAMS Washington Mutual, Inc. General Unsecured U Unliquidated VIRGINIA A TARAMASCO Washington Mutual, Inc. General Unsecured U Unliquidated VIRGINIA A TARAMASCO Washington Mutual, Inc. Priority U Unliquidated Elinor Jeanne Whornham Washington Mutual, Inc. Priority U Unliquidated GWENDOLYN A HEATH Washington Mutual, Inc. Priority U Unliquidated ANN L PIKE Washington Mutual, Inc. General Unsecured U Unliquidated BRUCE F ANTENBERG Washington Mutual, Inc. General Unsecured U Unliquidated LENI E ANTENBERG Washington Mutual, Inc. General Unsecured U Unliquidated ROBERT B AKARD Washington Mutual, Inc. General Unsecured U Unliquidated WALTRAUD AKARD Washington Mutual, Inc. General Unsecured U Unliquidated ELEANOR FOX Washington Mutual, Inc. General Unsecured U Unliquidated JEROME M RICKS Washington Mutual, Inc. Secured U Unliquidated MARIE B BABAYAN Washington Mutual, Inc. Priority U Unliquidated DOUGLAS THORNSJO Washington Mutual, Inc. Priority U Unliquidated DOUGLAS THORNSJO Washington Mutual, Inc. Secured U Unliquidated NIELS JORGENSEN Washington Mutual, Inc. Priority U Unliquidated ELLISON RABUN Washington Mutual, Inc. General Unsecured U Unliquidated ARLYNE BEARSE Washington Mutual, Inc. General Unsecured U Unliquidated Gordon McKay Washington Mutual, Inc. Priority U Unliquidated JAMES HENSCHEL Washington Mutual, Inc. General Unsecured U Unliquidated J VALDES CUGAT Washington Mutual, Inc. General Unsecured U Unliquidated ROLLIN AYERS Washington Mutual, Inc. General Unsecured U Unliquidated BERNICE C BAKER Washington Mutual, Inc. General Unsecured U Unliquidated THERESA MULRANE Washington Mutual, Inc. General Unsecured U Unliquidated BETTE JACOBSON Washington Mutual, Inc. General Unsecured U Unliquidated CHARLOTTE J GORE Washington Mutual, Inc. Priority SCHEDULE 2.10-2 Plan Claims POC # Filed Claim Amount Claimant Name Debtor Nature U Unliquidated ROBERT MANNING Washington Mutual, Inc. Priority U Unliquidated CAROLINE STAKELON Washington Mutual, Inc. Priority U Unliquidated KRYSTYNA KACZMARSKI Washington Mutual, Inc. General Unsecured U Unliquidated VIRGINIA J MAGUIRE Washington Mutual, Inc. General Unsecured U Unliquidated RUBY P ALDERMAN Washington Mutual, Inc. Priority U Unliquidated ROBERT S NOBLE Washington Mutual, Inc. General Unsecured U Unliquidated Norman Parker Washington Mutual, Inc. Secured U Unliquidated JAMES L HESTER Washington Mutual, Inc. Priority U Unliquidated THERESE A ASTI Washington Mutual, Inc. Priority U Unliquidated Merrill Wall Washington Mutual, Inc. Secured U Unliquidated Robert Stevens Washington Mutual, Inc. Secured U Unliquidated Charles Rinehart Washington Mutual, Inc. Secured U Unliquidated Edward McGrath Washington Mutual, Inc. Secured U Unliquidated George Miranda Washington Mutual, Inc. Secured U Unliquidated MARILYN E KIRK Washington Mutual, Inc. General Unsecured U Unliquidated SHIFFIE DILIBERTO Washington Mutual, Inc. General Unsecured U Unliquidated Carol Hove Ahmanson Washington Mutual, Inc. General Unsecured U Unliquidated Bruce Crouch Washington Mutual, Inc. General Unsecured U Unliquidated Bruce Crouch Washington Mutual, Inc. Secured U Unliquidated RICHARD CAREAGA Washington Mutual, Inc. Priority U Unliquidated JERRY HAVRANEK Washington Mutual, Inc. General Unsecured U Unliquidated MARY NIGRO Washington Mutual, Inc. General Unsecured U Unliquidated EDYTHE HAVRANEK Washington Mutual, Inc. General Unsecured U Unliquidated Leanne M Matthews Washington Mutual, Inc. General Unsecured U Unliquidated STELLA ELEFTHERIADIS Washington Mutual, Inc. Priority U Unliquidated Richard Deihl Washington Mutual, Inc. Secured U Unliquidated Richard Deihl Washington Mutual, Inc. General Unsecured U Unliquidated LOIS R COTTON Washington Mutual, Inc. General Unsecured U Unliquidated Robert De Kruif Washington Mutual, Inc. Secured U Unliquidated Robert De Kruif Washington Mutual, Inc. General Unsecured U Unliquidated Jerry Iverson Washington Mutual, Inc. Secured U Unliquidated Jerry Iverson Washington Mutual, Inc. General Unsecured U Unliquidated E NANCY MARKLE Washington Mutual, Inc. Secured U Unliquidated E NANCY MARKLE Washington Mutual, Inc. General Unsecured U Unliquidated CHARLES E HARTZELL Washington Mutual, Inc. General Unsecured U Unliquidated HELEN C HARTZELL Washington Mutual, Inc. General Unsecured U Unliquidated MARILYN CAPALDO Washington Mutual, Inc. General Unsecured SCHEDULE 2.10-3 Plan Claims POC # Filed Claim Amount Claimant Name Debtor Nature U Unliquidated MARION J HENTZ Washington Mutual, Inc. General Unsecured U Unliquidated GLORIA V HOST Washington Mutual, Inc. Secured U Unliquidated WILLIAM WRIGHT Washington Mutual, Inc. General Unsecured U Unliquidated MARC B WRIGHT Washington Mutual, Inc. Priority SCHEDULE 2.10-4 LAKEVIEW CLAIM POC # Claimant Name Filed Claim Amount Debtor Nature RICHARD GREGORY SKINNER Washington Mutual, Inc. Priority SCHEDULE 2.10-5 SCHEDULE 2.11(a) LIST OF TOWER INSURANCE PROGRAMS POLICIES AND BOND SCHEDULE 2.11(a) Schedule 2.11(a) Blended Tower Insurance Program: Type Policy Term Expiration Policy Number Line of Coverage Carrier Blended Program 5/1/07 - 5/1/08 509/QA015407 Primary Lloyds of London Blended Program 5/1/07 - 5/1/08 IPR 3757675-02 1st Excess Zurich Blended Program 5/1/07 - 5/1/08 6804-4507 2nd Excess Federal Insurance Co. Blended Program 5/1/07 - 5/1/08 741-99-20 3rd Excess National Union Fire Insurance Co. Blended Program 5/1/07 – 5/1/08 BFI0014974-01 3rd Excess Arch Financial Institution Bond 5/1/07 - 5/1/08 509/QA015607 Excess FIB/ECCP Lloyds of London Blended Program 5/1/08 - 5/1/09 FD0806211 Primary Lloyds of London Blended Program 5/1/08 - 5/1/09 14-MG-08-A9112 1st Excess HCC Blended Program 5/1/08 - 5/1/09 C009430/001 2nd Excess Allied World Assurance Co. Blended Program 5/1/08 - 5/1/09 00-474-69-61 3rd Excess AIG Casualty Co Blended Program 5/1/08 - 5/1/09 DOX G23646298 001 4th Excess ACE USA Professional Risk Financial Institution Bond 5/1/08 - 5/1/09 9/26/08 8212-6709 Excess FIB/ECCP Federal Insurance Co. Financial Institution Bond 5/1/08 - 5/1/09 9/26/08 478-11-50 Excess FIB/ECCP National Union Fire Insurance Co. Financial Institution Bond 5/1/08 - 5/1/09 9/26/08 FID 596698800 Excess FIB/ECCP Zurich Blended Program Financial Institution Bond, Electronic and Computer Crime, Banker’s Professional Liability, Employment Practices Liability and Fiduciary Liability coverage. FIB Financial Institution Bond Directors & Officers Insurance: Type Policy Term Expiration Policy Number Line of Coverage Carrier ABC D&O 5/01/07 – 05/01/08 741-98-06 Primary Chartis ABC D&O 5/01/07 – 05/01/08 ELU097687-07 1st Excess XL Specialty Insurance Co. ABC D&O 5/01/07 – 05/01/08 00 DA 1497374-07 2nd Excess Twin City Fire Insurance Co. ABC D&O 5/01/07 – 05/01/08 DOX G21669994 004 3rd Excess ACE American Insurance Co. ABC D&O 5/01/07 – 05/01/08 DOX0006090-02 4th Excess Arch Insurance Group ABC D&O 5/01/07 – 05/01/08 8208-3395 5th Excess Federal Insurance Co. ABC D&O 5/01/07 – 05/01/08 5th Excess Continental Casualty Co. ABC D&O 5/01/07 – 05/01/08 590CM2684 6th Excess St. Paul Travelers Inc. ABC D&O 5/01/07 – 05/01/08 G238226001 7th Excess Ace Westchester ABC D&O 5/01/07 – 05/01/08 HS625033 7th Excess RSUI Group, Inc. SCHEDULE 2.11(a)-1 Type Policy Term Expiration Policy Number Line of Coverage Carrier ABC D&O 5/01/07 – 05/01/08 347-2092 8th Excess National Union Fire Insurance Co. Side A 5/01/07 – 05/01/08 ELU097685-07 Primary Side A XL Specialty Insurance Co. Side A 5/01/07 – 05/01/08 6802-6117 Side A 1st Excess Federal Insurance Co. Side A 5/01/07 – 05/01/08 00DA021819707 Side A 2nd Excess Twin City Fire Insurance Co. Side A 5/01/07 – 05/01/08 Side A 3rd Excess CNA Global Specialty Lines Side A 5/01/07 – 05/01/08 RNN713043/01/2007 Side A 3rd Excess Axis Financial Insurance Side A 5/01/07 – 05/01/08 QA015507 Side A 4th Excess Lloyds of London ABC D&O 5/1/08 - 5/1/09 ELU104380-08 Primary XL Specialty Insurance Co. ABC D&O 5/1/08 - 5/1/09 463-33-47 1st Excess National Union Fire Insurance Co. Side A 5/1/08 - 5/1/09 Primary Side A Columbia Casualty Co. Side A 5/1/08 - 5/1/09 MNN 713043/01/2008 Side A 1st Excess Axis Insurance Co. Side A 5/1/08 - 5/1/09 DOX G21669994 005 Side A 2nd Excess ACE USA Professional Risk Side A 5/1/08 - 5/1/09 ABX0027001-00 Side A 3rd Excess Arch Insurance Co. Side A 5/1/08 - 5/1/09 NHS628955 Side A 4th Excess RSUI Indemnity Co. Side A 5/1/08 - 5/1/09 358-0734 Side A 5th Excess AIG Casualty Co. Side A 5/1/08 - 5/1/09 14-MG-08-A9106 Side A 6th Excess Houston Casualty Co. Side A 5/1/08 - 5/1/09 B0509QA027908 Side A 7th Excess Lloyd's of London Side A 5/1/08 - 5/1/09 C009436/001 Side A 8th Excess Allied World Assurance Co. Side A 5/1/08 - 5/1/09 XMI0800039 Side A 9th Excess Scottsdale Indemnity Co. DIP D&O (Post-petition) 9/26/08-9/26/09 ELU108345-08 1st Extension XL Specialty Insurance Co. DIP D&O (Post-petition) 9/26/09-9/26/10 ELU108345-08 2nd Extension XL Specialty Insurance Co. D&O Run-off (Pre-petition) 9/26/08-5/1/10 ELU104380-08 1st Extension XL Specialty Insurance Co. D&O Run-off (Pre-petition) 5/1/10-5/1/12 ELU104380-08 2nd Extension XL Specialty Insurance Co. SCHEDULE 2.11(a)-2 SCHEDULE 2.15(a) LIST OF CLAIMS ASSOCIATED WITH VISA SHARES SCHEDULE 2.15(a) Claim No. Name Total Filed Claim Amount Debtor Name Nature Visa USA Inc Unliquidated WMI GUC & Secured JPMorgan Chase Bank National Association Unliquidated WMI GUC & Secured David L Mitchell Esq and Thomas B Hatch Esq. WMI GUC JPMorgan Chase Bank National Association Unliquidated WMI GUC & Secured SCHEDULE 2.15(a)-1 SCHEDULE 2.21 LIST OF BKK-RELATED POLICIES AND BKK-RELATED CARRIERS SCHEDULE 2.21 BKK-RELATED POLICIES CARRIER POLICY YEARS Aetna/Associated Int’l Ins. Co. 59XN20WCA and all policies identified as underlying insurance in such policy 4/1/85 – 4/1/86 Aetna/Travelers 59XN10WCA and all policies identified as underlying insurance in such policy 04/01/84 – 04/01/85 Aetna/Travelers 59XN6WCA and all policies identified as underlying insurance in such policy 04/01/83 – 04/01/84 Aetna/Travelers 33AL800011SC(Y) 04/01/68 – 05/16/71 American Home/AIG 275-00-26 and all policies identified as underlying insurance in such policy Excess Umbrella 11/28/72 – 11/28/75 American Home/AIG 359-15-34 and all policies identified as underlying insurance in such policy Excess Umbrella 04/01/75 – 04/01/78 Central National of Omaha (ACE) CNU 16-38-24 04/01/82 – 04/01/83 Central National of Omaha (ACE) CNU 00-14-16 and all policies identified as underlying insurance in such policy 04/01/83 – 04/01/84 Century Indemnity Company (ACE) CIU 55-05-74 and all policies identified as underlying insurance in such policy 04/01/84 – 04/01/85 Century Indemnity Company (ACE) CIU 551990 and all policies identified as underlying insurance in such policy 04/01/85 – 04/01/86 Century Indemnity Company (ACE) CIU 55-25-53 and all policies identified as underlying insurance in such policy 4/1/86 – 4/1/87 SCHEDULE 2.21-1 Federal Insurance Company 79205803 and all policies identified as underlying insurance 04/01/75 – 04/01/78 Federal Insurance Company FMP6825264 (64A, 64B 64C) 05/16/71 – 05/16/76 Federal Insurance Company 3510-74-10 12/31/76 – 04/01/86 Federal Insurance Company GLP(85)7143-81-57 04/01/80 – 04/01/86 Federal Insurance Company GLP(79)7762-37-44 04/01/72 – 12/31/79 Fireman’s Fund Ins. Co. XLX 1438712 and all policies identified as underlying insurance in such policy 04/01/83 - 04/01/84 Fireman’s Fund Ins. Co. TP 60435 04/01/65 – 04/01/68 Fireman’s Fund Ins. Co. XLX 1619882 and all policies identified as underlying insurance in such policy 04/01/84 – 04/01/85 Fireman’s Fund Ins. Co. XLX 1689534 and all policies identified as underlying insurance in such policy 04/01/85 – 04/01/86 Pacific Indemnity Co. LC77187488 04/01/63 – 04/01/65 U.S. Fire Ins. Co. CCL 142226 and all policies identified as underlying insurance in such policy 04/01/63 – 04/01/66 U.S. Fire Ins. Co. CCL 208348 and all policies identified as underlying insurance in such policy 04/01/66 – 04/01/69 U.S. Fire Ins. Co. DCL 494927 and all policies identified as underlying insurance in such policy 04/01/69 – 04/01/72 Any other policies that may be identified as possibly providing coverage for the liabilities identified as the BKK Liabilities SCHEDULE 2.21-2 SCHEDULE 2.23 LIST OF CLAIMS ASSOCIATED WITH BONDING CLAIMS SCHEDULE 2.23 Lakeview Claim POC # Claimant Name Filed Claim Amount Debtor Nature RICHARD GREGORY SKINNER Washington Mutual, Inc. Priority Safeco Surety Bond Claim Date Filed Claim No. Name Total Field Claim Amount Debtor Name Nature 08/12/2009 Safeco Insurance Company of America WMI Secured 08/12/2009 Safeco Insurance Company of America WMI General Unsecured SCHEDULE 2.23 SCHEDULE 3.1(a) LIST OF ORDINARY COURSE PROFESSIONALS SCHEDULE 3.1(a) Kathleen C. Dewar Christy Vernor, CPA 60th Street Advisors/Carey M. Bregnan SCHEDULE 3.1(a) SCHEDULE 3.1(b) LIST OF POST-PETITION DATE AGREEMENTS RE:WMI ENTITIES SCHEDULE 3.1(b) 1. Agreement Regarding WaMu Savings Plan, dated as of June 16, 2009, between Washington Mutual, Inc., JPMorgan Chase Bank, N.A. and their respective affiliates and subsidiaries. 2. Assignment of Trust Agreement, dated as of August 10, 2009, between Washington Mutual, Inc. and Fidelity Management Trust Company, consented to by JPMorgan Bank Chase Bank, N.A. 3. Agreement, dated October , 2009, between Ahmanson Obligation Company and JPMorgan Chase Bank, N.A. 4. Stipulation and Agreement , dated October 9, 2009 among Washington Mutual, Inc. and WMI Investment Corporation (collectively, the “Debtors”), Dell Marketing L.P. and JPMorgan Chase Bank, N.A. resolving Motion of Debtors Pursuant to Rule 9024 of the Federal Rules of Bankruptcy Procedure for Reconsideration of the Order Approving That Certain Stipulation by an between Debtors and Dell Marketing, L.P., dated December 17, 2008. 5. Agreement Regarding Reconciliation of State Tax Refunds entered into by and among Washington Mutual, Inc., JPMorgan Chase Bank, N.A. and Federal Deposit Corporation, dated May 29, 2009. 6. Limited Power of Attorney by Ahmanson Obligation Company in favor of JPMorgan Chase Bank, N.A. regarding servicing and administration of certain mortgage loans, , dated September 29, 2009. 7. Settlement Agreement, dated , 2010, by and among Zurich American Insurance Company and its subsidiaries and affiliated companies, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. 8. Settlement Agreement, dated , 2010, by and among Old Republic Insurance Company and its subsidiaries and affiliated companies, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. 9. Settlement Agreement, dated , 2010, by and among Lumbermens Mutual Casualty Company, American Motorists Insurance Company, American Manufacturing Mutual Insurance Company, American Protection Insurance Company, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. Agreement, dated November 24, 2008, by and between Washington Mutual, Inc. and JPMorgan Chase Bank, N.A. for indemnification of JPMorgan Chase Bank, N.A. for certain work relating to Internal Revenue Code Section 409A. SCHEDULE 3.1(b)-1 Letter Agreement, dated April 9, 2010, entered into between JPMorgan Chase Bank, N.A. and NorLease Inc. and acknowledged and consented to in part by Washington Mutual, Inc. Assignment And Assumption Agreement, dated as of February 10, 2009, among Washington Mutual, Inc., JPMorgan Chase Bank, N.A., and PGA Plaza Associates, Ltd. Assignment And Assumption Agreement, dated as of February 10, 2009, among Washington Mutual, Inc., JPMorgan Chase Bank, N.A., and Batac Corporation. SCHEDULE 3.1(b)-2 SCHEDULE 3.2 LIST OF POST-PETITION DATE AGREEMENT RE:JPMC ENTITIES SCHEDULE 3.2 1. Agreement Regarding WaMu Savings Plan, dated as of June 16, 2009, between Washington Mutual, Inc., JPMorgan Chase Bank, N.A. and their respective affiliates and subsidiaries. 2. Assignment of Trust Agreement, dated as of August 10, 2009, between Washington Mutual, Inc. and Fidelity Management Trust Company, consented to by JPMorgan Bank Chase Bank, N.A. 3. Agreement, dated October , 2009, between Ahmanson Obligation Company and JPMorgan Chase Bank, N.A. 4. Stipulation and Agreement , dated October 9, 2009 among Washington Mutual, Inc. and WMI Investment Corporation (collectively, the “Debtors”), Dell Marketing L.P. and JPMorgan Chase Bank, N.A. resolving Motion of Debtors Pursuant to Rule 9024 of the Federal Rules of Bankruptcy Procedure for Reconsideration of the Order Approving That Certain Stipulation by an between Debtors and Dell Marketing, L.P., dated December 17, 2008. 5. Agreement Regarding Reconciliation of State Tax Refunds entered into by and among Washington Mutual, Inc., JPMorgan Chase Bank, N.A. and Federal Deposit Corporation, dated May 29, 2009. 6. Limited Power of Attorney by Ahmanson Obligation Company in favor of JPMorgan Chase Bank, N.A. regarding servicing and administration of certain mortgage loans, , dated September 29, 2009. 7. Settlement Agreement, dated , 2010, by and among Zurich American Insurance Company and its subsidiaries and affiliated companies, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. 8. Settlement Agreement, dated , 2010, by and among Old Republic Insurance Company and its subsidiaries and affiliated companies, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. 9. Settlement Agreement, dated , 2010, by and among Lumbermens Mutual Casualty Company, American Motorists Insurance Company, American Manufacturing Mutual Insurance Company, American Protection Insurance Company, Washington Mutual, Inc., WMI Investment Corp. and JPMorgan Chase Bank, N.A. Agreement, dated November 24, 2008, by and between Washington Mutual, Inc. and JPMorgan Chase Bank, N.A. for indemnification of JPMorgan Chase Bank, N.A. for certain work relating to Internal Revenue Code Section 409A. SCHEDULE 3.2-1 Letter Agreement, dated April 9, 2010, entered into between JPMorgan Chase Bank, N.A. and NorLease Inc. and acknowledged and consented to in part by Washington Mutual, Inc. Assignment And Assumption Agreement, dated as of February 10, 2009, among Washington Mutual, Inc., JPMorgan Chase Bank, N.A., and PGA Plaza Associates, Ltd. Assignment And Assumption Agreement, dated as of February 10, 2009, among Washington Mutual, Inc., JPMorgan Chase Bank, N.A., and Batac Corporation. SCHEDULE 3.2-2 SCHEDULE 3.3 LIST OF POST-PETITION DATE AGREEMENTS RE:FDIC ENTITIES NONE SCHEDULE 3.3 SCHEDULE 3.5 LIST OF POST-PETITION DATE AGREEMENTS RE:CREDITORS’ COMMITTEE NONE SCHEDULE 3.5
